ON APPLICATION FOR REHEARING
Decided on November 9th, 1938
The above-entitled cause is now being determined on plaintiff-appellee’s applicaftion for rehearing. Plaintiff in connection with his application submits memorandum with-authorities.-.....
The first’ground- of- -complaint ass. contained in the application"'states that -the ’■ court- entirely ignored' as an element of damages, the-’expenses-reasonably-'-to--be in*536curred in the future. The case of Cable Company v Skeen (Summit County Court of Appeals) 15 Abs 464, is cited. The 4th syllabus reads as follows:
“4. A husband entitled to recover damages for loss of services of his wife and expenses is entitled to recover not only for the loss and. expense already, incurred, but also for loss and expense as with reasonable certainty will be incurred in the future.”
The cited case is to be distinguished from ■the instant case in that in Cable Company ■v Skeen, the plaintiff, through his petition, raised the question of loss and expense to be incurred in the future, whereas in the case at bar the petition contains no such allegation. Neither was this issue presented through the evidence, nor did the trial court in its charge to the jury give any instructions as to future loss and expenses. The complaint is not well founded under the state of the record.
The second complaint takes exception to the court’s pronouncement to recover for loss of consortium. We are reierred to O. Jur., Volume 21 (Husband and Wife) §8, page 337. This subject is further discussed in §§9 and 10. The text if standing alone would leave considerable doubt as to the •proper rule. However, Note 6 of Section 8, makes reference to the case of Smith v Nicholas Building Company, 93 Oh St 101. This is the case discussed as length in our original opinion wherein we held that the loss of consortium in a personal injury action is not an element of damage. We still adhere to our original opinion.
The third complaint refers to our observation in original opinion tnat plaintiff presented no evidence of the depreciated value of his wife’s services. The case of Ortman v Ortman (Fayette County Court of Appeals) 17 Abs 525, is referred to whereSn our court held in an action upon quantum meruit it is not necessary to introduce evidence of the reasonable value of services if they are such as would be within the understanding of the jury. Also see Hossler, Executor v Trump, 62 Oh St, 139.
We still adhere to the pronouncement as made in the Ortman case, and the principle would be applicable in the case at bar if evidence had been presented upon which ■the court might say that the reasonable value of the services were such as would be within the understanding of the jury. However, a further element entered, into the instant case through the record’s disclosing that the plaintiff and other members of the household took over the work formerly done by the wife without any additional expense or money outlay.
This situation would preclude the presentation of any evidence of the value of the loss of services. The most frequent instances where evidence of the value of the ■ loss of services is properly presented are where the wife before .her injury was in addition to her ordinary household duties engaged in some productive work which either actually brought money to the husband or diminished his money outlay for the maintenance of the household. Under such a situation with detailed facts presented, the case might be so developed that the reasonable value of the services would be within the knowledge of the jury and evidence of value not required. However, in the instant case no detail whatever was presented. There was the very general statement that she took care of the chickens, but the evidence is sileht as to whether it was two or two hundred. There is nothing at all as to the age or kind or what amount of attention was given; the same is true as to the garden. The only statement in the evidence is she helped in the gardening, but no other details. She also helped with the milking. There is no evidence as to the number of cows or how many she milked. Under this state of record the jury could do nothing more than guess. The purpose of these observations is none other than to clarify the observations made in our recent opinion. This question becomes of little importance since it is disclosed that the work formerly done by the wife was gratuitously performed by members of the household.
The application for rehearing is overruled.
BARNES, PJ, HORNBECK & GEIGER, JJ, concur.